NEAL, Judge,
concurring.
I agree with the majority’s analysis and resolution of this issue. However, it is my opinion that Clanton has waived his right to post-conviction relief based on this alleged error by failing to raise the issue in his direct appeal. Wilkins v. State, (1981) Ind.App., 426 N.E.2d 61; Riner v. State, (1979) Ind., 394 N.E.2d 140; Dull v. State, (1978) 267 Ind. 549, 372 N.E.2d 171. The post-conviction relief process is not a substitute for direct appeal. It is a procedure for raising issues not known at the time of the original trial and appeal, or for some reason not available to the defendant at that time. Wilkins, supra; Riner, supra. However, in *46the instant case the State did not raise the defense of waiver before the trial court in the post-conviction proceedings. I therefore concur in the majority’s opinion.